               IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF MISSOURI
                             CENTRAL DIVISION

                                   MINUTE SHEET

UNITED STATES OF AMERICA                             Date: November 16, 2018

vs.                                                  Case No.: 17-4074-01-CR-C-BCW

NATHANIEL CRAIG CARROLL



Honorable Brian C. Wimes, presiding at Jefferson City, Missouri

Nature of Hearing: Sentencing

Time Commenced: 10:04 am Recess: 10:26 am – 10:37 am Time Terminated: 10:37 am

                                   APPEARANCES

Plaintiff=s counsel:       Michael Oliver, AUSA
Defendant=s counsel:       Steven Berry
Probation officer:         Jennifer Simons


PROCEEDINGS IN COURTROOM: Above parties present. Court accepts plea of
         guilty and adjudication of guilt. There are objections to the Presentence
         Report by the Defendant. Court adopts P.S.I.R. without change. Court
         asserts statutory guidelines. Government presents witness testimony.
         Counsel makes sentence recommendations. Defendant accorded allocution.

SENTENCE: Defendant is sentenced to 120 months in the Bureau of Prison for Counts 1-3
          of the Indictment, terms to be served concurrently. Followed by 3 years
          supervised release, terms to be served concurrently. Standard/Additional
          Conditions of Supervision imposed.
          FINE: waived; SPECIAL ASSESSMENT: $300; RESTITUION: n/a
          Defendant advised of right to appeal. Defendant remanded to the custody of
          the USM.



Court Reporter:   Denise Halsey
Courtroom Deputy: T. Lock

Government’s Witness: Steve Corsi, 10:17 am – 10:18 am
Government’s Witness: Julie Liester, 10:19 am – 10:20 am
